Denied and Opinion Filed August 27, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00205-CV

               IN RE YRC INC. D/B/A YRC FREIGHT, Relator

           Original Proceeding from the 59th Judicial District Court
                            Grayson County, Texas
                      Trial Court Cause No. CV-16-1591

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      In its April 1, 2021 petition for writ of mandamus, relator challenges the trial

court’s February 24, 2021 order denying the motion for leave to designate a

responsible third party. Entitlement to mandamus relief requires relator to show that

the trial court clearly abused its discretion and that he lacks an adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      Based on our review of the petition, real party in interest’s response, relator’s

reply, and the record before us, we conclude that relator has failed to demonstrate an

abuse of discretion. Accordingly, we deny the petition for writ of mandamus. We

also lift the stay issued by this Court’s April 14, 2021 order.
210205f.p05     /Leslie Osborne//
                LESLIE OSBORNE
                JUSTICE




              –2–